DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on 01/27/2021.
Claims 1, 3, 4, 6, 9-11, 13, 14, 17-19, 21, and 22 have been amended.
Claims 5 and 20 are cancelled.
Claims 1-19 and 21-22 are currently pending and have been examined. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Allowable Subject Matter
Claims 1-6, 8-19 and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 as set forth in this Office action.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (a)/(b) and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites "obtaining information from a database about locations of items that are so close that they can be considered to be same location, and group in a list the consecutive items that can be considered linked to the same location" in lines 9-11. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal how to determine locations are so close that they can be considered to be same location.  There is no description of what metrics or thresholds are used to decide multiple locations can be considered the same location.  An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations 

Appropriate correction is required.

Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “comparing, by said processing unit, entries of the electronic list with information from the area stored in a memory, wherein the stored information from the area is collected and processed and stored based on a previous visit to the area” in lines 6-10.  It is unclear how and if the stored information is stored again.  For the purposes of examination, Examiner will interpret lines 6-10 to read as: comparing, by said processing unit, entries of the electronic list with information from the area stored in a memory, wherein the stored information from the area is collected and processed 
	Claim 1 recites “when sorting a pick and/or route list, solving an optimization problem, which is a Travelling Salesman Problem (TSP) in the undirected graph by using probabilities and providing a solution, individually tailored for a user” (lines 34-36).  The relationship between “probabilities” as recited in lines 34-36, and “a probability that two nodes are closest to each other” as recited in line 23.  For the purposes of examination, Examiner will interpret lines 34-36 to recite: the probability.


Claim 3 recites, “a computer receiving said electronic list comprising entries including a plurality of items” in lines 2-3.  It is unclear if “entries” as recited in lines 2-3 is the same as “a number of entries” as recited in claim 1.  For the purposes of examination, the Examiner will interpret claim 3 to recite: the number of entries.  Claim 17, which depends from claim 3, does not remedy the deficiencies of claim 4 and is therefore also rejected.

Claim 4 recites “analyzing a likelihood that one location always will be visited before other” in lines 3-4.  There is no article in front of “other”, which makes the antecedent basis of “other” unclear.  For the purposes of examination, the Examiner will interpret this limitation to recite: the other.

Claim 6 recites, “obtaining information from a database about locations of items that are so close that they can be considered to be same location, and group in a list the consecutive items that can be considered linked to the same location” in lines 4-7.  The meaning of “locations of items that are so close that they can be considered to be same location” is unclear.  For example, the claims does not provide any kind of metric or definition to assess items as “so close”.  For the purposes of examination, the Examiner will interpret lines 4-7 to recite: obtaining information from a database about locations of items ing in a list the consecutive items that can be considered linked to the same location.
too few and in others 100 locations could be considered too few. The specification does not describe how many locations are needed to bring forward the analysis.  For the purposes of examination, the Examiner will interpret lines 10-11 to recite:  eliminating the electronic list, in response to determining that the number of entries is less than a threshold 
Claims 7-8 and 12, which depend from claim 6, do not remedy the deficiencies of claim 6 and are also rejected. Therefore, the Examiner will not be applying prior art rejections to claims 6-8 and 12.

Claim 7 recites “eliminating the pick and/or route lists that do not seem to come from a real visit to an area” in lines 4-5.  The term "seem" is a relative term which renders the claim indefinite.  The term "seem" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  .  For the purposes of examination, the Examiner will interpret lines 4-5 to recite: eliminating the pick and/or route lists that do not 

 

	 

Claim 18 recites “for a combination of user, area, and a pair of possible location: analyzing if it is likely that one location always will be visited before others” in lines 27-28.  The limitation is unclear because a pair would refer to plural locations, not a singular location. Additionally, in consideration of a pair of possible locations, it is unclear how to analyze a likelihood that one location is visited before others because a pair refers to only two entities.  For the purposes of examination, the Examiner will interpret lines 27-28 to recite: for the other
Claim 19, which depends from claim 18, does not remedy the deficiencies noted above and is therefore also rejected.

Claim 21 recites “for a combination of user, area, and a pair of possible location: analyzing if it is likely that one location always will be visited before others” in lines 20-21.  The limitation is unclear because a pair would refer to plural locations, not a singular location. Additionally, in consideration of a pair of possible locations, it is unclear how to analyze a likelihood that one location is visited before others because a pair refers to only two entities.  For the purposes of examination, the Examiner will interpret lines 20-21 to recite: for the other

Claim 22 recites “for a combination of user, area, and a pair of possible location: analyzing if it is likely that one location always will be visited before others” in lines 23-24. The limitation is unclear because a pair would refer to plural locations, not a singular location. others because a pair refers to only two entities.  For the purposes of examination, the Examiner will interpret lines 23-24 to recite: for the other
Appropriate correction is required.




Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21-22 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-19 and 21-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites abstract concepts, including: analyzing content of the electronic list, said electronic list comprising a number of entries without location information in the area; comparing entries of the electronic list with information from the area, wherein the stored information is collected, processed and stored based on previous visit to the area and comprises information about the locations of items in the area and calculated distances between the locations; linking the number of entries of the electronic list to items in the area and locations of the items, and sorting the entries of the electronic list based on said calculated distances; generating a sorted route list comprising calculated shortest distances between the locations of the entries of the route list; wherein the shortest distance is calculated by: building for an area, an undirected graph in which each location for each of the item is realized as a node, and calculating a probability that two nodes are closest to each other; and canceling one or more of the items in the stored information from the area that do not come from the previous visit to the area: if a location of the one or more items or a time of the previous visit to the location is incorrect; or if one or more of the items is linked to multiple locations and no data is available to distinguish the multiple locations; and when sorting a pick and/or route list, solving an optimization problem, which is a Travelling Salesman Problem (TSP) in the undirected graph by using probabilities and providing a solution, individually tailored for a user.
The claim as a whole recite the abstract idea of “sorting a route list between locations of items in an area”.  Providing a location-sorted item list for an area is an example of managing personal behavior.  Managing personal behavior, including “following rules or instructions” are categorized under the methods of organizing human activity grouping of abstract ideas (2019 PEG).  Additionally, claim 1 recites solving a travelling salesman problem (TSP) and providing a solution (a sorted route list) to a user.  Solving a TSP is a mathematical calculation, which is categorized under the mathematical concepts grouping of abstract ideas.   Thus, claim 1 recites an abstract idea. 
	If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. Claim 1 recites the following additional elements: an electronic list obtained from a mobile terminal; a mobile terminal; a processing unit, and information from the area stored in memory.  The electronic list, mobile terminal, processing unit, and memory are recited at a high level of generality, and merely being used as a tool to perform the abstract idea.  Furthermore, obtaining and storing information in memory is considered a mere data-gathering step and thereby considered to be insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)).  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. Accordingly claim 1 is ineligible.
	Dependent claim(s) 2, 4-7, 10-11, 13, and 17 merely further limit the abstract idea by further characterizing the electronic lists and optimization problem, without reciting any additional elements.  Therefore, claims 2, 4-7, 10-11, 13, and 17 are directed to abstract idea for the same reasons as identified with respect to claim 1.  Even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea and therefore claims 2, 4-7, 10-11, 13, and 17 are ineligible.
	Dependent claims 3 and 8 recite the additional elements: a computer receiving said first electronic list, providing a user terminal with resulted route, and storing … in a database.  The computer, user terminal, and database are recited at a high level of generality and are tools used in their ordinary capacity to transmit and store data, amounting to insignificant extra-solution activity.  The Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐Versata and OIP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that storing and retrieving data in memory is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
	Dependent claims 9 and 12-13 merely further limit the abstract idea, and recite additional abstract concepts in the form of mathematical concepts, without reciting any additional elements.  Therefore, claims 9 and 12 are directed to an abstract idea for the same reasons as identified with respect to claim 1.  Even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea and therefore claims 9 and 12 are ineligible.
Dependent claim 14 recites “wherein if sensor data for a route list is available , the sensor data is used to influence the result of the undirected graph”.  Examiner notes this limitation does not move to distinguish the claimed invention. These phrases are conditional/contingent limitations with the noted sensor data steps not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II].  
	Dependent claims 15-16 recite the additional elements: a positioning arrangement comprises one or several of GPS, GLONASS, triangulation, optical positioning, IR positioning, RF beacons, Wi-Fi or Bluetooth.  The positioning arrangement (comprising one or several sensor types) i all recited at a high level of generality, and as applied, are a tool used in their ordinary capacity to collect data, and therefore amount to “apply it”.  Therefore, claims 15-16 are directed to an abstract idea for the same reasons as identified with respect to claim 1.  Even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea and therefore claims 15 - 16 are ineligible.

	
Claim(s) 18-19 are parallel in nature to claims 1-2.  However, claim 18 recites the additional elements: a computer program product comprising: one or more computer-readable tangible storage devices and program instructions.  The computer program product, storage device, and program instructions stored thereon are recited at a high level of generality and, as applied, are a tool used in their ordinary capacities, and therefore amount to “apply it”.  The claim computer components are merely invoked as tool to perform the abstract idea.    Therefore, claims 18-19 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claims 1-2.

	Claim(s) 21 is parallel in nature to claim 1.  However, claim 20 recites the additional elements: a communication interface.  The communication interface is recited at a high level of generality and, as applied, are a tool used in their ordinary capacities, and therefore amount to 
Claim(s) 22 is parallel in nature to claim 1.  However, claim 22 does not recite any additional elements distinct from those already addressed in relation to claim 1.  Therefore, claim 22 is not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.

Response to Arguments
Applicant’s arguments filed 01/07/2021, with respect to 35 USC § 112(a) have been fully considered but are not persuasive.  Regarding claim 6, Applicant argues the amendments and paragraph [0083] of the Instant Specification overcome the 112(a) rejection regarding “closest”.
The Examiner respectfully disagrees.  The newly amended claim language “obtaining information about closest locations such that they can be considered to be same location” does not resolve the written description issue.  The term “so close that can be considered to be same location” is relative, and the Instant Specification does not explain how to interpret locations to be so close.  Therefore, the Examiner is maintaining the 112(a) rejection of claim 6 and dependent claim 7.
   
Applicant’s arguments filed 01/07/2021, with respect to 35 USC § 112(b) and claims 1-19 and 21-22, have been fully considered but are not persuasive.  Applicant argues the amendments of the rejected claims overcome the indefinite issues.
Examiner respectfully disagrees.  As explained in the 112(b) rejections above, claims 1-19 and 21-22 are replete with indefiniteness issues, making the metes and bounds of Applicant’s invention unclear.  The amendments do not address all of the 112(b) rejections presented in the Final Rejection, and new 112 (b) rejections have been introduced as detailed above.
Therefore, the Examiner is maintaining the 112(b) rejections of claims rejections of claims 1-19 and 21-22.

01/07/2021, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues 1) that the claims do not recite a mental process as claim 1 has been amended to recite solving a Travelling Salesman Problem; 2) that step 2A - Prong Two of the Office Action is improper; 3) that the claims as a whole integrate all claimed features into an improved system that supports efficient generation of an optimized route list; 4) that the 2B analysis is improper; and 5) that since the prior art does not teach a Travelling Salesman Problem, the claims are not well-understood, routine, and conventional. 
Argument 1 is moot under new grounds of rejection classifying the abstract idea as a method of organizing human activity and mathematical concept, as explained in the rejection above.  
In response to argument 2, the Examiner respectfully disagrees. The step 2A - prong two analysis of the previous Office Action was consistent with the guidance of the October 2019 Update. For example, the October 2019 Update states, “the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application” (pg 12). The analysis of the previous Office Action states, “The electronic list, mobile terminal, processing unit, and memory are recited at a high level of generality, and merely being used as tools to perform the abstract idea” (pg. 29, lines 14-16) and, “Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea” (pg. 29, lines 17-19). As shown, the analysis identifies the additional elements as tools of the abstract idea which describes the interaction and impact between the additional elements and the abstract idea.  
In response to argument 3, the Examiner respectfully disagrees.  Improving the generation of an optimized route list is an improvement to the abstract idea.  As cited above and explained in the rejection, the additional elements do not impose any meaningful limits on practicing the abstract idea.  Therefore, the Examiner maintains that the claims are not integrated into a practical application.
In response to argument 4, the Examiner respectfully disagrees.  The Applicant argues the Examiner did not provide factual support, as defined in the Memorandum dated April 19, 2018, for concluding elements to be well-understood, routine, or conventional.  The Memorandum states: “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: … 2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s)” (pg. 3-4).  The 2B analysis of the previous Office Action states, “Furthermore, storing information in a memory is considered to be well-understood, routine and conventional computer activity (see “Storing and retrieving information in memory” in MPEP 2106.05(d)(II)” (pg 30).  As shown, the Examiner provided a citation to a court decision discussed in MPEP § 2106.05(d)(II) as required by the Memorandum.  Therefore, the Examiner maintains the 101 rejection is proper.
In response to argument 5, the Examiner respectfully disagrees.  Novel and non-obviousness features are not necessarily unconventional.   As explained in the Memorandum:
The question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103. This is because a showing that additional elements are obvious under 35 U.S.C. § 103, or even that they lack novelty under 35 U.S.C. § 102, is not by itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. See MPEP § 2106.05. As the Federal Circuit explained: "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." Berkheimer, 881 F.3d at 1369.

Accordingly the non-obviousness of solving a Travelling Salesman Problem (TSP) in view of the prior art, is insufficient to signify that this feature is not well-understood, routine, and conventional activity.  Furthermore and as explained in the rejection above, solving a TSP is part of the abstract idea and not an additional element for consideration under step 2B.  Therefore, the Examiner is maintaining the 101 rejections of claims 1-19 and 21-22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625            

/RESHA DESAI/Primary Examiner, Art Unit 3625